Case 1:19-cv-00121-SPW-TJC Document 20 Filed 08/21/20 Page 1of1

tL DO
IN THE UNITED STATES DISTRICT COURT Fe
FOR THE DISTRICT OF MONTANA AUG 2 1 2ual
BILLINGS DIVISION Clerk, US Disinic:
District Of Montan=
Billings
GLORIA HARMON,
CV 19-121-BLG-SPW-TJC
Plaintiff,
vs ORDER

SAFECO INSURANCE COMPANY
OF ILLINOIS and JOHN DOE
COMPANIES | through 5,

 

Defendants.

 

Upon the parties’ Stipulation for Dismissal with Prejudice (Doc. 19), by and
between their counsel of record,

IT IS HEREBY ORDERED that the above-entitled cause is DISMISSED
WITH PREJUDICE, with each party to bear their own costs and attorney’s fees.

The Clerk of Court is directed to notify the parties of the making of this
Order.

DATED this we ay of August, 2020.

Scat dadoatc.

Susan P. Watters
U. S. DISTRICT JUDGE

 
